Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 24, 2019

                                     No. 04-18-00856-CR

                                   Robert Lee CRIDER Jr.,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B1873
                          Honorable Rex Emerson, Judge Presiding


                                        ORDER
        On June 10, 2019, appellant filed a pro se “Motion to Set Aside Void Judgment.”
Appellant is represented in this appeal by retained counsel: M. Patrick Maguire, 945 Barnett St.,
Kerrville, Texas 78028, telephone number: 830-895-2590. As appellant was advised in this
court’s June 27, 2019 order, appellant does not have a right to hybrid representation, which
means appellant and his attorney are not permitted to present independent points to the court of
appeals. See Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001) (en banc). Appellant’s
pro se motion, therefore, is DENIED.

       It is so ORDERED on July 24, 2019.

                                                            PER CURIAM


       ATTESTED TO: _______________________
                    Keith E. Hottle
                    Clerk of Court